Exhibit 10.3

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

LOGO [g66174g74c98.jpg]

SORT SERVICES AGREEMENT

 

Parties:

  

Spansion

  

Supplier

Full Legal Name:    Spansion LLC    ChipMOS TECHNOLOGIES INC. Business Entity
Type:    Limited Liability Company    Corporation Organized In:    State of
Delaware    Republic of China Principal Business Address:    915 DeGuigne Drive
   No. 1 R&D Rd. 1, Hsinchu Science Park    Sunnyvale, CA 94088    Hsinchu,
Taiwan, R.O.C. Address for Notices:    915 DeGuigne Drive    No. 1 R&D Rd. 1,
Hsinchu Science Park    Sunnyvale, CA 94088    Hsinchu, Taiwan, R.O.C.    Attn:
Law Department, MS 251    Attn: S. J. Cheng    Facsimile: (408) 616-3762   
Facsimile: 886-3-5668980

WHEREAS, on March 1, 2009, Spansion filed a voluntary petition for relief under
chapter 11 of Title 11 of the United States Code in the United States Bankruptcy
Court for the District of Delaware (the “Chapter 11 Case”);

NOW, THEREFORE, in consideration of the promises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Spansion and Supplier agree as follows:

 

1. Definitions

(a) “Affiliate” means, with respect to a party hereto, a business entity that
directly or indirectly controls, is controlled by or is under common control
with that party.

(b) “Capacity” means the amount of trained personnel and plant and equipment
capacity that is available for the wafer sort and delivery of Products.

(c) “Consigned Material and Tooling” means any tooling or material that Spansion
supplies to Supplier (but not purchased by Supplier) to be used in connection
with the Services.

(d) “Deviation” means a written document that approves (i) a temporary
modification to a Product, or (ii) a temporary modification of a process
utilized by Supplier in the performance of Services.

(e) “Effective Date” means the earlier of (i) the date of the entry of an order
by the U.S. Bankruptcy Court for the District of Delaware approving Spansion’s
execution of this Agreement and such order shall not have been stayed pending
appeal, or (ii) the date a plan of reorganization has been confirmed by the U.S.
Bankruptcy Court for the District of Delaware and become effective.

(f) “Order” means a purchase order placed by Spansion in compliance with the
applicable Statement of Work for Services to be furnished by Supplier to
Spansion during a specified time period, specifying the quantity, price, part
number, revision details and other relevant information with respect to such
Services.

(g) “Product” means any Spansion semiconductor device sorted by Supplier per the
requirements set forth in the applicable Statement of Work.

(h) “Services” means the wafer sort services specified in the applicable
Statement of Work.



--------------------------------------------------------------------------------

(i) “Specifications” means the specifications for the relevant Services
specified in a Statement of Work and all drawings, documentation, data,
information, software and know-how provided by Spansion to Supplier.

 

2. Scope Of Services

(a) Statements of Work. Pursuant to one or more mutually agreed Statements of
Work, Spansion may purchase and Supplier shall provide Spansion with Services in
accordance with the terms of this Agreement. Each Statement of Work executed by
the parties is incorporated into this Agreement by reference and is subject to
the terms and conditions of this Agreement, and in the event of any discrepancy
between the terms and conditions of the applicable Statement of Work and this
Agreement, those of the Statement of Work shall prevail. Services not mutually
agreed upon and included in a Statement of Work shall not be subject to the
terms and conditions of this Agreement, even if such Services have been actually
provided by Supplier. Without limiting the foregoing, this Agreement, together
with the terms and conditions of the applicable Statement of Work, takes
precedence over any additional or different terms and conditions in any other
documents exchanged by the parties.

(b) Orders. Subject to subsection (c) below, periodically, Spansion may submit
one or more Orders to Supplier, pursuant to the applicable Statement of Work.
Supplier will confirm in writing acceptance or rejection within three
(3) business days of its receipt of an Order. Supplier’s failure to timely
reject an Order shall be deemed acceptance of that Order. Supplier must issue a
quotation for any Services requested by Spansion pursuant to this Agreement
within the time period specified in the applicable Statement of Work, and to
accept any Order submitted by Spansion that is consistent with such quotation,
provided that the quantities are within the agreed capacity limits and
forecasted requirements specified in the applicable Statement of Work. Orders
may be issued by mail or facsimile, or by electronic means if the parties have
agreed in writing to conduct such business electronically.

(c) Capacity Requirements; Forecasts. Supplier will at all times maintain
sufficient Capacity as defined and provided in the applicable Statement of Work
to support Spansion’s forecasted requirements stated in the applicable Statement
of Work, including buffer capacity mutually agreed by the parties. Supplier’s
failure to maintain such Capacity will be a material breach of this Agreement.
Except for any binding forecasts agreed to under a Statement of Work, forecasts
provided by Spansion are intended to be good faith estimates only. Such
forecasts are intended to be used by Supplier solely as a business planning
tool, and do not constitute an Order by Spansion or a commitment by Spansion to
purchase any quantity of Services from Supplier. Decisions regarding whether to
purchase Services from Supplier shall be at Spansion’s sole discretion. Any
reliance by Supplier on such forecasts shall be at Supplier’s sole risk.

(d) Tools & Equipment. Unless otherwise agreed to in writing by the parties,
Supplier shall provide the equipment, tools, technology, and labor necessary to
provide the Services and to deliver the Product in accordance with the terms and
conditions of this Agreement and the applicable Statement of Work. Spansion will
provide Supplier with Specifications and/or technology or equipment if agreed by
the parties in the applicable Statement of Work.

(e) Changes. Subject to subsection (f) below, Spansion may cancel, change, or
reschedule any or all of the Services as set forth in the applicable Statement
of Work or Order. Subject to subsection (f) below, Spansion may cancel any Order
or postpone any performance without Supplier’s consent. Supplier shall use its
best efforts to accommodate Spansion’s requests for other Order changes,
including but not limited to increases in quantities or acceleration of delivery
dates if so set forth in the applicable Statement of Work or an Order. Failure
to confirm acceptance or rejection within three (3) business days of receipt of
such changes these shall be deemed acceptance of such changes.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------

(f) Cancellation or Rescheduling. Subject to the provisions stated under the
applicable Statement of Work, in the event of a cancellation or rescheduling of
any Order or Statement of Work, in whole or in part, Supplier shall immediately
stop all related work and cause its suppliers and subcontractors to stop work.
Spansion’s liability with respect to any cancellation or rescheduling is limited
to:

(i) all work-in-process that exists at the time Supplier is notified of such
cancellation or rescheduling,

(ii) actual, non-recoverable costs incurred by Supplier prior to cancellation or
rescheduling pursuant to an Order or a Statement of Work, provided that Supplier
substantiates the amount of such costs through documentation that is reasonably
satisfactory to Spansion.

Supplier shall use all reasonable efforts to limit Spansion’s liability in this
regard. Spansion will have no other liability or responsibility arising out of
any cancellation or rescheduling of Services except as stated above.

(g) Shipping Terms; Title & Risk of Loss. Except as otherwise agreed by the
parties in writing, terms of shipment for the sorted Products shall be: Ex Works
(EXW) – Supplier’s sort and test plant, as defined in Incoterms 2000. Title to
Products shall remain with Spansion through the period when the Products are in
Supplier’s possession or storage. Risk of loss of sorted Products shall pass to
Spansion upon delivery to Spansion’s designated carrier.

 

3. Pricing & Payments

(a) Pricing. Prices for Services shall be as set forth in the applicable
Statement of Work.

(b) Payment Terms. Payment under this Agreement shall be made simultaneously
upon the delivery of Products or when Supplier has completed the Services
requested by Spansion. Supplier will invoice Services in accordance with the
unit of measure set forth in the applicable Statement of Work. Payments will be
mailed to Supplier at the address indicated in the applicable Order or wire
transferred to the bank account designated by the Supplier. Payments will be
made in U.S. dollars absent a written agreement to the contrary in the
applicable Statement of Work. Payment of invoices does not constitute final
acceptance of the Product. Supplier and Spansion agree that the payment terms
contemplated by this Agreement are temporary in nature and that upon Spansion’s
emergence from the Chapter 11 Case payment terms shall revert to thirty
(30) days after Spansion receives an itemized invoice from Supplier.

(c) Cost Reduction & Value Engineering. Supplier and Spansion agree that a
mutual goal of their commercial relationship is to minimize total cost
associated with performing Services and producing Products. Both parties agree
to use reasonable efforts to provide alternative technical solutions that reduce
costs through design and process improvements. All such Product improvements
must be approved by Spansion.

(d) Competitive Pricing. Supplier warrants that the prices charged by it to
Spansion for the Services hereunder do not exceed [*].

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------

4. Time Of Performance

(a) Delays. Time is of the essence under this Agreement. Subject to Spansion’s
payment in accordance with Section 3 (b), Supplier will commence Services
hereunder at the time specified in the applicable Order and/or Statement of Work
and will finish such Services by the date specified therein. By executing this
Agreement and accepting the Order and/or Statement of Work, Supplier agrees that
the time limit specified in the Order and/or Statement of Work for the tasks
described therein are reasonable. Supplier shall use its best efforts to
minimize any delay that may prevent its timely compliance with one or more
requirements of this Agreement. Whenever the timely achievement of Supplier’s
responsibilities pursuant to this Agreement has been or will be adversely
affected by any delay, Supplier shall promptly notify Spansion stating the
anticipated length of the delay, the cause of the delay, the measures proposed
or taken to prevent or minimize the delay, and the timetable for implementation
of such measures. At Spansion’s option, Supplier’s failure to provide such
notice shall constitute a material breach of this Agreement. If Supplier’s
failure to timely deliver sorted Products or perform Services causes Spansion to
be unable to timely deliver goods to Spansion customers, Supplier will indemnify
Spansion for any such damages, costs, penalties, or other amounts that Spansion
pays to its customers as a result of such delay, subject to Sections 15 and 18.

(b) Force Majeure. Neither party shall be held responsible for any delay or
failure in performance of any part of this Agreement to the extent such delay or
failure is caused by an act of God or other similar causes beyond its control
and without the fault or negligence of the delayed or non-performing party (each
a “Force Majeure Event”). Delays by vendors in manufacture or delivery of
materials not caused by a Force Majeure Event, or shortages of labor or
materials resulting from general market conditions (including price increases),
shall not constitute a Force Majeure Event. A party who is delayed or fails to
perform as a result of a Force Majeure Event (“Affected Party”) shall use its
best efforts (including without limitation rescheduling labor and resources) to
mitigate and minimize any resulting delay in the performance of the suspended
obligation. The Affected Party shall provide written notice to the other party
within twenty-four (24) hours of learning of a Force Majeure Event stating the
nature and cause of the event and shall provide written notice within one
(1) business day of the anticipated length of the delay, the measures proposed
or taken by the Affected Party to minimize the delay, and the timetable for
implementation of such measures. If Supplier is the Affected Party and a Force
Majeure Event occurs, Spansion may, at any time after receiving Supplier’s
notice of the anticipated length of the delay, the measures proposed or taken by
Supplier to minimize the delay, and the timetable for implementation of such
measures (i) conduct business elsewhere with respect to the affected Products,
and deduct such business from any committed quantities; and/or (ii) extend the
term of this Agreement up to the length of time of the delay.

 

5. Periodic Supplier Reviews

The parties agree to meet periodically to review Supplier’s performance with
regards to mutually agreed upon metrics.

 

6. Consigned Material and Tooling

(a) Material and Tooling Warehousing. Supplier will provide warehousing services
at Supplier’s manufacturing plant or other storage facility mutually agreed by
the parties for the Consigned Material and Tooling consisting of receiving,
storage, order picking, shipment preparation and execution, pick and pack
processing, cycle counting, and performance tracking and inspection of the
Consigned Material and Tooling as set out in this section. Supplier shall
further provide Spansion, its employees and agents, accessibility to the
Consigned Material and Tooling on Supplier’s premises during normal business
hours and permit the retrieval and removal of any Consigned Material and
Tooling, subject to Supplier’s reasonable confidentiality, safety and security
requirements. Upon termination of this Agreement or at any time upon Spansion’s
request, Supplier shall promptly return in good condition any Consigned Material
and Tooling back to Spansion at Spansion’s expense.

(b) Shipping Terms. Terms of shipment for Consigned Material and Tooling to
Supplier shall be: [*] – Supplier’s sort and test plant, as defined in Incoterms
2000.

(c) Title & Risk of Loss. Title and right of possession to all Consigned
Material and Tooling shall all times remain with Spansion. Liability for loss of
or damage to Consigned Material and Tooling will pass to Supplier once the
Consigned Material and Tooling are delivered to Supplier. In the event of any
loss or irreparable damage to Consigned Material and Tooling while in the
control of Supplier attributable to Supplier, Supplier shall (i) replace such
Consigned Material and Tooling, or (ii) compensate Spansion within sixty
(60) days of the loss or damage for the replacement cost of the Consigned
Material and Tooling. Supplier will use reasonable efforts to recover
potentially usable Consigned Material and Tooling from assemblies that have been
rejected from the production flow or returned from the field. All damaged, scrap
or rejected Consigned Material and Tooling or Product must be returned to
Spansion, with appropriate documentation in a timely manner.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------

(d) Security Requirements. To protect the Products and Consigned Material and
Tooling, Supplier will comply with all Spansion security requirements,
guidelines and procedures set forth in Appendix 1 attached hereto and
incorporated by reference herein, and will take all other measures reasonable
prudent to prevent the theft of or damage to Products and Consigned Material and
Tooling while in Supplier’s control. Supplier must maintain reasonable
documentation of all Consigned Material and Tooling used and in inventory and
provide copies to Spansion Security in the event a discrepancy is identified.

(e) Inventory Tracking. Supplier shall track and account for all Spansion
Consigned Material and Tooling and Products at all times. Upon request, Supplier
shall send to Spansion an inventory reconciliation report of Consigned Material
and Tooling and Product that includes the following information by Spansion part
number and any other information mutually agreed by the parties:

(i) the number of Consigned Material and Tooling received during the applicable
period,

(ii) the ending inventory for work-in-process on the production line including
the Consigned Material and Tooling inventory issued to the production line and
the Product inventory in rework,

(iii) the ending inventory in the Supplier’s staging area,

(iv) the total number of sorted Products delivered,

(v) the ending inventory of rejects being held by Supplier, and

(vi) the total number of rejected Consigned Material and Tooling and/or Products
shipped to Spansion.

 

7. Engineering Change Requests And Change Orders

(a) Engineering Change Request. Supplier will not make any changes to Product or
any process specifically defined in the Specifications without Spansion’s
written authorization. That written authorization will only be accepted in the
form of an approved Engineering Change Request (ECR) or Deviation signed by an
authorized representative of Spansion. The ECR or Deviation may include, but is
not limited to, changes in the Product’s design, components, or manufacturing
processes specifically defined in the Specifications. Either Spansion or
Supplier may initiate an ECR or a Deviation.

(b) Response to ECR. Supplier shall review and respond to all Spansion ECRs in
writing within two (2) business days with the feasibility, cost, schedule, and
availability impact of the proposed change. Spansion will respond to a Supplier
ECR in writing and will not unreasonably withhold or delay its approval.
Supplier will use all reasonable efforts to comply with such agreed upon
Supplier or Spansion ECRs. If Supplier and Spansion cannot agree to implement
the ECR, Spansion may, at its sole discretion, cancel outstanding Orders with
respect to the affected Products, in whole or in part, in accordance with
section 2 (e) and (f) above. Both Spansion and Supplier shall handle Deviations
and emergency ECR in a time-critical manner.

(c) Associated Costs. All costs of implementing agreed ECRs initiated by
Spansion will be the responsibility of Spansion only if such costs are approved
by Spansion in advance of the change. All costs of implementing ECRs initiated
by Supplier solely to improve its manufacturing processes will be the
responsibility of Supplier.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------

8. Quality Assurance

Supplier shall comply with all quality requirements and maintain all quality
systems, policies and procedures set forth in the applicable Statement of Work.

 

9. Rejected Product

Supplier will notify Spansion of problems associated with Consigned Material and
Tooling on a regular basis and will return defective Consigned Material and
Tooling as directed by Spansion. For problems mutually determined to be due to a
problem with a Consigned Material and Tooling or the Specifications, Spansion
will compensate Supplier on a mutually agreed schedule to reimburse Supplier for
its actual costs for material and labor. For problems mutually determined to be
due to a problem with workmanship, Spansion will not compensate Supplier for any
material, labor, or related expenses. If the parties are unable to mutually
agree as to the cause of the problem, then the parties may engage a mutually
agreed independent third party expert to determine the cause of the problem, and
the fees and expenses associated with engaging such expert shall be borne by the
party whose assertion of the cause of the problem was incorrect.

 

10. Hazards

In the event that either Supplier or Spansion becomes aware of any information
which reasonably supports a conclusion that a defect may exist in any Product
which could cause harm to any person or property damage (“Hazard”), the party
becoming aware of this information shall immediately notify the other of the
Hazard. Supplier and Spansion shall promptly exchange all relevant data and
information, and, as promptly as possible, meet to review and discuss the data,
information, tests and conclusions relating to the alleged Hazard. At this
meeting the parties shall discuss the basis for any remedial or corrective
action, including without limitation the origin or cause of the alleged Hazard.

 

11. Standards for Performance

(a) General Performance Requirements. Except as specifically agreed to the
contrary in the applicable Order or Statement of Work or in writing by the
parties, Supplier shall furnish all labor, materials, tools, equipment, and
supervision necessary to perform the Services in accordance with the terms and
conditions of this Agreement and the applicable Statement of Work. Supplier
shall provide proper training and education to all persons performing Services,
and shall ensure that such persons have sufficient experience and expertise to
perform the Services in an efficient and effective manner. Upon Spansion’s
request, Supplier shall provide to Spansion satisfactory evidence of such
training, education, experience, and expertise. Spansion’s acceptance of
Supplier’s workmanship, materials, or Product which do not conform to the
applicable specifications shall not relieve Supplier of the warranty obligations
herein.

(b) General Warranties. Supplier warrants that:

(i) Supplier has the power and authority to enter into this Agreement,

(ii) Supplier has Capacity in accordance with Section 2(c), above, to perform
the Services and to deliver sorted Products as specified in each applicable
Statement of Work and Order; and

(iii) each of Supplier’s employees, subcontractors or agents involved in the
Services provided to Spansion under this Agreement have signed an agreement with
Supplier agreeing to abide by confidentiality requirements with respect to
Spansion’s Confidential Information that are at least as protective of such
information as the confidentiality obligations set forth in this Agreement.

(c) Services Warranties. For [*] from the delivery of Products, Supplier
covenants and warrants that Supplier will perform all Services in accordance
with the standards and practices of care, skill, and diligence customarily
observed by similar firms under similar circumstances at the time the Services
are rendered. Supplier warrants that all Services shall comply with all
Specifications and/or other requirements set forth in the applicable Statement
of Work and/or accepted Order, and any deliverables resulting from such Services
shall be free of defects in workmanship. Supplier shall utilize and comply with
the relevant portions of any regulatory standards specifically referred to in
the accepted Order or Statement of Work or otherwise applicable to the Services.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------

(d) Remedies. Spansion shall notify Supplier promptly in writing of any defect
or nonconformity of the Services or sorted Product resulting from defects in
Supplier’s workmanship or Supplier’s failure to conform to the Specifications
set forth in the applicable Statement of Work as set forth in Section 11(c),
above. Supplier shall, at Supplier’s expense and at Supplier’s option, promptly
repair or accept the return of and credit Spansion for, such defective or
nonconforming Product. Product returned to Supplier for warranty claims shall be
repaired or replaced to the engineering level that the Product was originally
sorted and/or tested to unless the parties agree otherwise. The foregoing
remedies are in addition to all other remedies at law, in equity, or under this
Agreement, and shall not be deemed to be exclusive. Spansion will obtain a
return material authorization number from Supplier before returning the
defective Product to Supplier’s designated facility (which return shall be at
Spansion’s expense). Supplier will pay for delivery of repaired or replaced
Products where found by Supplier to be defective under Section 11(c) above.
Furthermore, if Supplier’s failure to deliver sorted Products to Spansion that
conform with the warranty set forth in Section 11(c), above, results in a breach
of warranty claim against Spansion, Supplier will indemnify Spansion for any
damages, costs, penalties, or other amounts that Spansion will pay to its
customers as the result of such breach of warranty, subject to Sections 15 and
18.

(e) Exclusions. Supplier’s warranty for sorted Product does not extend to:

(i) Product that has been subject to abuse, misuse, unauthorized or faulty
repairs, alteration or tampering by Spansion or Spansion’s customer, or that has
been operated in a manner in violation of operational installation, maintenance
or instruction, as mutually determined by the parties in good faith, or

(ii) any defect caused by an error or omission or other fault in specifications,
data, software, materials, information or know-how provided by Spansion in
writing, or

(iii) any defect not caused solely by Supplier’s or its suppliers or
subcontractor’s services.

(f) Inspection. At reasonable times and under reasonable conditions and subject
to Supplier’s normal confidentiality and security requirements, Spansion shall
have the right to inspect Supplier’s performance of Services during office
hours. At the conclusion of the performance of any Services, Spansion shall have
the right to make any final inspection or tests that Spansion shall deem
advisable.

 

12. Data Network and Transfer Of Information

If required in the applicable Statement of Work, Supplier shall maintain a
communications network for transferring information between Supplier and
Spansion. Specific requirements for any such network and for what specific data
is to be transferred will be set forth in the applicable Statement of Work.

 

13. Confidentiality

(a) Supplier’s Obligations. All communications and information obtained by
Supplier from Spansion relating to this Agreement are confidential (“Spansion
Confidential Information”). Except as required by law or otherwise provided in
this section, without the prior written consent of an authorized representative
of Spansion, Supplier shall neither divulge to, nor discuss with, any third
party other than its Affiliates such Spansion Confidential Information. Prior to
any disclosure of Confidential Information, whether as required by law or
otherwise, Supplier shall inform Spansion in writing of the nature and reasons
for such disclosure. Supplier shall not use any communication or information
obtained from Spansion for any purpose other than the performance of this
Agreement, without Spansion’s written prior consent. Upon the termination or
expiration of this Agreement, Supplier shall destroy or return to Spansion all
written materials constituting or incorporating any Spansion Confidential
Information. Upon Spansion’s specific approval, Supplier may retain copies of
such materials, subject to the requirements of this Subsection (a). Spansion
shall use all reasonable efforts to mark all communications and information as
“Confidential.”

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------

(b) Spansion’s Obligations. All communications and information obtained by
Spansion from Supplier relating to this Agreement are confidential (“Supplier
Confidential Information”). Except as required by law or otherwise provided in
this section, without the prior written consent of an authorized representative
of Supplier, Spansion shall neither divulge to, nor discuss with, any third
party other than its Affiliates such Supplier Confidential Information. Prior to
any disclosure of Supplier Confidential Information, whether as required by law
or otherwise, Spansion shall inform Supplier in writing of the nature and
reasons for such disclosure. Spansion shall not use any communication or
information obtained from Supplier for any purpose other than the performance of
this Agreement, without Supplier’s written prior consent. Upon the termination
or expiration of this Agreement, Spansion shall destroy or return to Supplier
all written materials constituting or incorporating any Supplier Confidential
Information. Upon Supplier’s specific approval, Spansion may retain copies of
such materials, subject to the requirements of this Subsection (b). Supplier
shall use all reasonable efforts to mark all communications and information as
“Confidential.”

(c) Exclusions. The parties’ obligation of confidentiality hereunder shall not
apply to any information disclosed hereunder if the recipient party establishes
that (i) the information was publicly known at the time of its receipt by the
recipient party or has become publicly known other than by a breach of this
Agreement or other action by the recipient party; (ii) the information was
already known to the recipient party or independently developed by the recipient
party, without obligation to keep it confidential, at the time of its receipt
from the disclosing party; (iii) the information was received by the recipient
party in good faith from a third party lawfully in possession thereof and having
no obligation to keep such information confidential, (iv) the information is
compelled to be disclosed by judicial or administrative order, process or
regulation (including in connection with obtaining the necessary approvals of
this Agreement by government authorities or by other requirements of applicable
laws); (v) the information is to be disclosed to each party’s financial
advisors, certified public accountants, investment bankers, underwriters, legal
counsels or any other professionals and those of its counterparts for the
purpose of fund raising; or (vi) the information is to be disclosed in
compliance with the applicable laws (including U.S. securities regulations) or
stock exchange regulations if the disclosing party determines in good faith,
upon advice of counsel, that it is necessary to do so after giving prior notice
to the other party and using its reasonable efforts (given any time constraints)
to contact the other party and to discuss such disclosure with such other party.

(d) Approved Disclosures. Supplier may disclose to any subcontractor or
Spansion-approved third party any information otherwise subject to Subsection
(a) above that is reasonably required for the performance of the subcontractor’s
or third party’s work. Prior to any such disclosure, Supplier shall obtain the
subcontractor’s or third party’s written agreement to the requirements of
Subsection (a) above and shall provide a copy of such agreement to Spansion.

(e) Advertising. Each party agrees that it shall not publish or cause to be
disseminated through any press release, public statement, or marketing or
selling effort any information that relates to the other party or this Agreement
without the prior written approval of the other party.

 

14. Intellectual Property Rights

(a) Supplier Intellectual Property Rights. The parties agree that Intellectual
Property Rights of all writings, software, drawings, designs, copyrightable
material, mask works, inventions, improvements, developments, and discoveries
owned by Supplier prior to or during the term of this Agreement, and disclosed,
used, made, implemented, performed or reduced to practice independently by
Supplier during the course of this Agreement that relate in any manner to the
Services to be performed or Products in accordance with the applicable Statement
of Work (“Suppler Intellectual Property Rights”) shall remain the sole and
exclusive property and proprietary information of Supplier.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------

(b) Spansion Intellectual Property Rights. The parties agree that Intellectual
Property Rights of all writings, software, drawings, designs, copyrightable
material, mask works, inventions, improvements, developments, and discoveries
owned by Spansion prior to or during the term of this Agreement, and disclosed,
used, made, implemented, performed or reduced to practice independently by
Spansion during the course of this Agreement that relate in any manner to the
Services to be performed or Products in accordance with the applicable Statement
of Work (“Spansion Intellectual Property Rights”) shall remain the sole and
exclusive property and proprietary information of Spansion.

(c) Assistance by Supplier. Supplier agrees to assist Spansion, at Spansion’s
expense, in every proper way to enable Spansion to obtain, perfect, defend, and
enforce its rights in and to all such Spansion Intellectual Property Right in
any and all countries, including the disclosure to Spansion of all pertinent
information and data with respect thereto, and the execution of all
applications, specifications, oaths, assignments, and all other instruments that
Spansion shall deem necessary in order to apply for and obtain copyright
protection, mask work registration, and/or letters patent, and in order to
assign and convey to Spansion, its successors, assigns, and nominees, sole and
exclusive rights, title, and interest in and to such copyrights, mask works,
inventions, patent applications, or patents.

(d) Assistance by Spansion. Spansion agrees to assist Supplier, at Supplier’s
expense, in every proper way to enable Supplier to obtain, perfect, defend, and
enforce its rights in and to all such Supplier Intellectual Property Rights in
any and all countries, including the disclosure to Supplier of all pertinent
information and data with respect thereto, and the execution of all
applications, specifications, oaths, assignments, and all other instruments that
Supplier shall deem necessary in order to apply for and obtain copyright
protection, mask work registration, and/or letters patent, and in order to
assign and convey to Supplier, its successors, assigns, and nominees, sole and
exclusive rights, title, and interest in and to such copyrights, mask works,
inventions, patent applications, or patents.

(e) Survival of Section 14(c). Supplier’s obligation to execute (or cause to be
executed) at Spansion’s expense, instruments or papers such as those described
in Subsection 14(c) above, shall continue after the termination or expiration of
this Agreement with respect to any and all copyrights, mask works, and/or
inventions to be assigned to Spansion under the applicable Statement of Work. If
testimony or information relative to any of said matters or related to any
interference or litigation is required by Spansion either during the term of
this Agreement or following its termination or expiration which is available to
Supplier but not available to Spansion, Supplier agrees to give all information
and testimony and do all things requested of it that Supplier may lawfully do,
provided that, if such matters shall be required of Supplier, Supplier will
receive reasonable compensation for the time so consumed and reimbursements.

(f) Survival of Section 14(d). Spansion’s obligation to execute (or cause to be
executed), at Supplier’s expense, instruments or papers such as those described
in Subsection 14(d) above, shall continue after the termination or expiration of
this Agreement with respect to any and all copyrights, mask works, and/or
inventions to be assigned to Supplier under the applicable Statement of Work. If
testimony or information relative to any of said matters or related to any
interference or litigation is required by Supplier either during the term of
this Agreement or following its termination or expiration which is available to
Spansion but not available to Supplier, Spansion agrees to give all information
and testimony and do all things requested of it that Spansion may lawfully do,
provided that, if such matters shall be required of Spansion, Spansion will
receive reasonable compensation for the time so consumed and reimbursements.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------

(g) Non-Disclosure. In the event Spansion should not seek to obtain copyright
protection, mask work registration, or patent protection for any of said
Intellectual Property Rights, but should desire to keep the same secret,
Supplier agrees to assist Spansion in this regard and will not disclose any
information as to the same except with the written consent of Spansion. In the
event Supplier should not seek to obtain copyright protection, mask work
registration, or patent protection for any of said Intellectual Property Rights,
but should desire to keep the same secret, Spansion agrees to assist Supplier in
this regard and will not disclose any information as to the same except with the
written consent of Supplier.

(h) Use of Third Party Intellectual Property. Supplier agrees to notify and
request approval from Spansion in writing prior to the inclusion of any third
party intellectual property, including software and documentation, into any
Services. Spansion may decline such approval in Spansion’s reasonable
discretion. Supplier warrants that Supplier has the right to include such third
party or pre-existing Supplier intellectual property in the Services, and that
Spansion shall have the right to use any Services based on such third party
intellectual property in any Services to the same extent as Spansion may use
such Services pursuant to this Agreement. Spansion agrees to notify and request
approval from Supplier in writing prior to the inclusion of any third party
intellectual property, including software and documentation, into any Services.
Supplier may decline to use such third party intellectual property upon receipt
of any notice by the third party that such intellectual property infringes upon
the intellectual property of such notifying third party.

(i) Jointly Developed Intellectual Property Rights. The parties agree:

(1) that the Intellectual Property Rights of all writings, software, drawings,
designs, copyrightable material, mask works, inventions, improvements,
developments, and discoveries jointly developed by the parties during the course
of this Agreement that relate in any manner to the Services to be performed in
accordance with the applicable Statements of Work (“Services Intellectual
Property Rights”) shall be solely owned by Supplier. Supplier grants Spansion a
non-exclusive, royalty-free, perpetual license (including the right to
sub-license) to the Services Intellectual Property Rights. Spansion shall have
the full and unrestricted rights during the term of this Agreement to design,
[*], develop, [*], make, [*], manufacture, license, use, lease, sell, offer to
sell, import, export or otherwise dispose of any Spansion product or device
incorporating any portion of such Services Intellectual Property Rights and to
license, use, reproduce, modify and make derivative works of any copyrightable
materials included in the Services Intellectual Property Rights, without any
further obligation and consideration due or payable to Supplier. Upon expiration
or termination of this Agreement, Spansion shall have the full and unrestricted
rights to design, [*], develop, [*], make, [*], manufacture, license, use,
lease, sell, offer to sell, import, export or otherwise dispose of any Spansion
product or device incorporating any portion of such Services Intellectual
Property Rights and to license, use, reproduce, modify and make derivative works
of any copyrightable materials included in the Services Intellectual Property
Rights, without any further obligation and consideration due or payable to
Supplier;

(2) that the Intellectual Property Rights of all writings, software, drawings,
designs, copyrightable material, mask works, inventions, improvements,
developments, and discoveries jointly developed by the parties during the course
of this Agreement that relate in any manner to the Products (“Products
Intellectual Property Rights”) shall be owned by Spansion;

(3) If the consent or approval of a co-owner is required by the IPR-related laws
or regulations of any country or jurisdiction for exercise of any part of the
rights or ownership interests described in Section 14(i)(1) and (2), above, such
consent or approval is hereby given by the other party for the exercise; and

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

10



--------------------------------------------------------------------------------

(4) The parties shall cooperate, with each party bearing its own expenses, and
each party agrees to assist the other party, at the other party’s expense, in
every proper way to enable each party to obtain, perfect, defend, and enforce
its rights in and to the Services Intellectual Property Rights and Products
Intellectual Property Rights, as applicable, in any and all countries, including
the disclosure by each party to the other party of all pertinent information and
data with respect thereto, and the execution of all applications,
specifications, oaths, assignments, and all other instruments by each party that
the other party shall deem necessary in order to apply for and obtain copyright
protection, mask work registration, and/or letters patent, and in order to
assign and convey to each party, its successors, assigns, and nominees, rights,
title, and interest in and to such copyrights, mask works, inventions, patent
applications, or patents.

 

15. Indemnification

(a) Supplier Indemnification Obligations. SUBJECT TO SECTION 18 (LIMITATION OF
LIABILITY), INCLUDING THE EXCEPTIONS THERETO, at Spansion’s request, Supplier
will defend any and all claims or allegations against Spansion, its
subsidiaries, affiliates, officers, directors, employees, subcontractors,
consultants, agents, successors, assigns, and customers (“Spansion Personnel”)
that: (i) the Services, or any portion thereof, on their own or in combination
with other goods and services, infringe any third-party’s patent, copyright,
trademark, trade secret, mask work right or other intellectual property right;
or (ii) the Services (in Supplier’s possession) caused injury, death, or
damages; or (iii) arise or are alleged to have arisen as a result of any
negligent and/or intentional act or omission of Supplier or Supplier’s
subcontractors (of any tier), consultants, agents, officers, directors, or
employees, or breach by Supplier of any term of the Agreement. Supplier will
indemnify and hold Spansion and Spansion Personnel harmless from and against any
costs, damages and fees attributable to any such claims or allegations. Spansion
shall: (a) notify Supplier promptly in writing of any such claims or
allegations; (b) permit Supplier to answer and defend the claim using competent
counsel acceptable to Spansion in its reasonable discretion; and (c) provide
information and assistance reasonably necessary to enable Supplier to defend the
claim (at Supplier’s expense). Supplier’s indemnification obligation includes,
without limitation, payment of all attorney and other professional fees, costs
of appeal, and other costs incurred in defending any such claims, as well as all
amounts Spansion pays its customer as a result of Supplier’s Services. Spansion
will not settle any such claim or allegation without Supplier’s prior
permission, provided that such permission is not unreasonably withheld. Supplier
may not enter into any settlement that imposes any obligation on Spansion or
Spansion Personnel without Spansion’s prior written consent. Subject to
Section 13(c) (“Confidentiality”), Supplier will not publicize or permit any
third party to publicize any settlement of such claim or allegation without
Spansion’s written permission. If Supplier does not agree that the claim or suit
is fully covered by this indemnity provision, then the parties agree to
negotiate in good faith an equitable arrangement regarding the control of
defense of the claim or suit and any settlement thereof consistent with
Supplier’s obligations hereunder.

(b) Duty to Correct. If a third party claims that the technologies used in the
Services performed by Supplier, other than those provided by Spansion
(“Technologies”) infringe an intellectual property right, and if Supplier
believes such Technologies infringe, or if the use of any Technologies is
enjoined, Supplier will, in addition to its obligations under Section 16(a)
above, promptly notify Spansion in writing and, at its own expense, exercise the
first of the following remedies that is practicable: (i) obtain for Spansion
from such third party rights with respect to the Services consistent with the
rights granted to Spansion by Supplier under this Agreement; (ii) modify the
Technologies or Services, as the case may be, so they are non-infringing and in
compliance with this Agreement and all applicable requirements and
specifications; (iii) replace the Technologies or Services, as the case may be,
with non-infringing versions that comply with the requirements of this Agreement
and all applicable requirements and specifications. If none of the foregoing
proposed resolutions are feasible, Supplier will, at Spansion’s request, accept
the cancellation of infringing Services and refund any amounts paid.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

11



--------------------------------------------------------------------------------

(c) SPANSION Intellectual Property Indemnification Obligations. SUBJECT TO
SECTION 18 (LIMITATION OF LIABILITY) INCLUDING THE EXCEPTIONS THERETO, SPANSION
AGREES TO DEFEND, INDEMNIFY, AND HOLD HARMLESS SUPPLIER AND ITS SUBSIDIARIES,
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, SUBCONTRACTORS (OF ANY TIER),
CONSULTANTS, AND AGENTS FROM AND AGAINST ANY AND ALL THIRD PARTY CLAIMS,
DEMANDS, DAMAGES, LOSSES, AND EXPENSES ARISING OUT OF: (i) ANY CLAIMS THAT THE
TECHNOLOGIES OWNED BY SPANSION OR LICENSED TO SPANSION NOT RELATED TO THOSE OF
SUPPLIER OR ITS SUPPLIERS OR LICENSOR OR THE LIKE AND USED FOR PERFORMANCE OF
THE SERVICES HEREUNDER INFRINGE A COPYRIGHT, PATENT, OR OTHER INTELLECTUAL
PROPERTY RIGHT OF A THIRD PARTY; (ii) SPANSION’S USE OF THE SERVICES
INTELLECTUAL PROPERTY RIGHTS LICENSED BY SUPPLIER TO SPANSION PURSUANT TO
SECTION 14 (i)(1), ABOVE, IN COMBINATION WITH ANY UNAUTHORIZED PRODUCT IF THE
CLAIM WOULD NOT HAVE ARISEN BUT FOR SUCH UNAUTHORIZED COMBINED USE; (iii) ANY
THIRD PARTY INTELLECTUAL PROPERTY INFRINGEMENT CLAIMS ARISING FROM COMPLIANCE BY
SUPPLIER WITH SPECIFICATIONS OR INSTRUCTIONS SUPPLIED BY SPANSION, PROVIDED THAT
SUCH CLAIM WOULD NOT HAVE ARISEN BUT FOR SUCH COMPLIANCE. THE FOREGOING
INDEMNIFICATION OBLIGATIONS SHALL ARISE, PROVIDED THAT (a) SUPPLIER NOTIFIES
SPANSION IN WRITING WITHIN THIRTY (30) DAYS OF THE CLAIM; (b) SPANSION HAS SOLE
CONTROL OF THE DEFENSE AND ALL RELATED SETTLEMENT NEGOTIATIONS, BUT SUPPLIER
SHALL BE ALLOWED TO APPROVE ANY FINAL SETTLEMENT, PROVIDED THAT SUPPLIER’S
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; AND (c) SUPPLIER
PROVIDES SPANSION WITH THE ASSISTANCE, INFORMATION, AND AUTHORITY NECESSARY TO
PERFORM SPANSION’S OBLIGATIONS UNDER THIS SECTION. SUBJECT TO SECTION 18
(LIMITATION OF LIABILITY), SPANSION SHALL REIMBURSE SUPPLIER’S REASONABLE
OUT-OF-POCKET EXPENSES INCURRED IN PROVIDING SUCH ASSISTANCE AND/OR INFORMATION.
SUBJECT TO SECTION 18 (LIMITATION OF LIABILITY), SUCH INDEMNIFICATION OBLIGATION
SHALL INCLUDE BUT NOT BE LIMITED TO THE PAYMENT OF ALL REASONABLE ATTORNEYS’
FEES, COSTS AND EXPENSES OF CONSULTANTS AND EXPERT WITNESSES, COSTS OF APPEAL,
AND OTHER COSTS INCURRED IN DEFENDING ANY SUCH CLAIMS.

 

16. Insurance

Supplier represents that it has procured, and at all times during the term of
this Agreement shall maintain, the following minimum levels of insurance
covering activities and obligations undertaken by Supplier Services pursuant to
this Agreement:

 

Type of Coverage

  

Minimum Coverage Limits

Worker’s Compensation    Statutory limits (if required by law) Employer’s
Liability    $1,000,000 Comprehensive General Liability (including without
limitation Premises-Operations, Completed Operations, Contractual, Broad Form
Property Damage, Personal Injury)   

Bodily Injury: $1,000,000 per occurrence; $1,000,000 aggregate

Property Damage: $1,000,000 per occurrence; $1,000,000 aggregate

Comprehensive Automobile Liability (for all owned, non-owned, and hired
vehicles)   

Bodily Injury: $1,000,000 each person; $1,000,000 each accident

Property Damage: $1,000,000 each accident

All such insurance shall provide coverage on the basis of occurrences during the
policy period, and not on the basis of claims made during the policy period.
Supplier shall procure additional amounts or categories of insurance coverage,
if required by law. Such insurance shall be the primary policy covering such
occurrences, and no insurance coverage maintained by Spansion shall apply to
such occurrences unless and until such Supplier’s policies are exhausted.
Supplier is responsible for ensuring that such insurance satisfies all
requirements of this section, including the applicable limits and scope of
coverage. Prior to commencing Services, Supplier shall provide executed
certificates of insurance to Spansion evidencing and certifying compliance with
the insurance requirements described above. Supplier shall notify Spansion in
writing at least thirty (30) days prior to any cancellation, material
modification, lapse, or termination of any such insurance policy.

Supplier shall use its commercially reasonable efforts to have its
subcontractors comply with the requirements of this section. Supplier shall
advise Spansion at the time it requests approval for use of a subcontractor if
such subcontractor does not meet these insurance requirements. Supplier shall
further ensure that any subcontractors which are engaged to perform Services for
Supplier under this Agreement maintain proper insurance coverage commensurate
with their obligations and liabilities.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

12



--------------------------------------------------------------------------------

17. Term and Termination

(a) The term of this Agreement shall begin on the Effective Date and shall last
for two (2) years unless sooner terminated by Spansion or Supplier as provided
herein or extended by the agreement of both parties.

(b) Termination for Cause. If either party commits a material breach of any
provision of this Agreement or of any Statement of Work or any Order, the other
party may terminate this Agreement and/or the applicable Statement of Work or
any Order in whole or in part, provided that the breaching party fails to cure
the breach within thirty (30) days of receiving written notice of the
non-breaching party’s intent to terminate. Further, should either party (i) be
adjudged or become insolvent; (ii) have any proceedings instituted by or against
it in bankruptcy, under insolvency laws, or for the party’s reorganization,
receivership, dissolution, or liquidation; (iii) make an assignment for the
benefit of creditors or any general arrangement with creditors; or
(iv) discontinue business or adopt a resolution calling for same, the other
party may terminate this Agreement for cause upon twenty-four (24) hours written
notice. If Spansion terminates this Agreement or a Purchase Order for cause,
Spansion may procure substantially similar services from an alternate supplier,
and Supplier shall be liable to Spansion for any and all additional costs or
expenses reasonably incurred by Spansion in procuring such substitute services,
subject to Section 18. Notwithstanding the above, Spansion shall have the right
to seek any other remedy that may be available at law or in equity.

(c) Termination for Convenience. Spansion may not terminate this Agreement or
Statement of Work for convenience.

(d) Supplier’s Obligations upon Termination. Upon termination or expiration of
this Agreement and/or any Statement of Work or Purchase Order, Supplier will, in
addition to any other obligations of Supplier on termination or expiration,
(i) cease all performance of the terminated Services and furnish to Spansion all
completed deliverables and work in progress; (ii) return to Spansion or destroy
all copies of any confidential or proprietary information of Spansion related to
the terminated Services, and cease all use of these materials; and (iii) within
thirty (30) days, provide a full accounting itemizing all Services performed
prior to termination for which Supplier has not yet received payment.

(e) Spansion’s Obligations upon Termination. Upon termination or expiration of
this Agreement and/or any Statement of Work or Purchase Order, Spansion will, in
addition to any other obligations of Spansion on termination or expiration,
(i) return to Supplier or destroy all copies of any confidential or proprietary
information of Supplier related to the terminated Services, and cease all use of
these materials; and (ii) within thirty (30) days, make the payment for all
Services performed prior to termination for which Spansion has not yet paid.

(f) Partial Termination. The termination of one or more Scopes of Work and/or
Purchase Orders, or any part or portion thereof, shall not terminate or
otherwise affect in any way the validity of any other Statement of Work or
Purchase Order in effect at such time.

 

18. Limitation of Liability

EXCEPT AS PROVIDED BELOW, IN NO EVENT SHALL [*] BE LIABLE TO [*] FOR [*] OR FOR
[*]. [*] LIABILITY TO [*] ON ANY CLAIM OF ANY KIND FOR ANY LOSS OR DAMAGE
ARISING OUT OF OR IN CONNECTION WITH OR RESULTING FROM [*] OR NEGLIGENT CONDUCT
SHALL IN NO EVENT EXCEED [*]. PROVIDED, HOWEVER, THE LIMITATION OF LIABILITY SET
FORTH IN THIS SECTION SHALL IN NO WAY LIMIT [*] LIABILITY FOR BODILY INJURY OR
DEATH OR FOR DAMAGES OR LOSSES OF ANY KIND RESULTING FROM ITS: (I) BREACH OF ITS
OBLIGATIONS UNDER SECTION 13 (“CONFIDENTIALITY”), ABOVE, (II) BREACH OF ITS
INTELLECTUAL PROPERTY INFRINGEMENT INDEMNIFICATION OBLIGATIONS UNDER SECTION 15
(“INDEMNIFICATION”), ABOVE, OR (III) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------

IN NO EVENT SHALL [*] BE LIABLE FOR [*] OR FOR [*]. [*] LIABILITY ON ANY CLAIM
OF ANY KIND FOR ANY LOSS OR DAMAGE ARISING OUT OF OR IN CONNECTION WITH OR
RESULTING FROM [*] SHALL IN NO CASE EXCEED [*]. PROVIDED, HOWEVER, THE
LIMITATION OF LIABILITY SET FORTH IN THIS SECTION SHALL IN NO WAY LIMIT [*]
LIABILITY FOR DAMAGES OR LOSSES OF ANY KIND RESULTING FROM ITS: (I) BREACH OF
ITS OBLIGATIONS UNDER SECTION 13 (“CONFIDENTIALITY”), ABOVE, (II) BREACH OF ITS
INTELLECTUAL PROPERTY INFRINGEMENT INDEMNIFICATION OBLIGATIONS UNDER SECTION 15
(“INDEMNIFICATION”), ABOVE OR (III) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

19. Miscellaneous Provisions

(a) Compliance with Law. In the performance of this Agreement, Supplier shall at
all times comply with all applicable governmental laws, statutes, ordinances,
rules, regulations, orders, and other requirements, including without limitation
such governmental requirements applicable to environmental protection, health,
safety, wages, hours, equal employment opportunity, nondiscrimination, working
conditions, import or export control, customs, and transportation to which
Supplier is subject. Supplier will further comply with Spansion’s current
Supplier Code of Conduct; provided, however, that Supplier is not obligated to
comply with the subsequently modified Spansion Supplier Code of Conduct unless
Supplier expressly agrees to comply with it in writing.

(b) Delegation, Subcontracting, and Assignments. Neither party shall assign its
rights, delegate its duties, or subcontract any work performed under the terms
of this Agreement and the applicable Statement of Work without prior written
authorization from the other party. Supplier will require its delegates or
subcontractors to agree, in writing, to the terms and conditions of this
Agreement. Notwithstanding any delegation or subcontract, Supplier shall remain
obligated to Spansion in the performance of Services and will remain bound by
the terms and conditions of this Agreement.

(c) Taxes and Benefits. Supplier shall bear and pay all federal, state, and
local taxes based upon or measured by its net income, and all franchise taxes
based upon its corporate existence or its general corporate right to transact
business. Spansion shall reimburse Supplier, or pay directly to the appropriate
tax authority, or timely issue a valid tax exemption certificate, for sales or
use taxes legally imposed upon the transactions arising out of this Agreement.

(d) Labor Disputes and Work Stoppages. No dispute between labor organizations
and Supplier shall be permitted to occur or be manifested on any Spansion site,
and Supplier agrees to employ personnel and other agents for the Services who
will work at all times in harmony with Spansion’s personnel and other agents.
Supplier agrees not to participate in or encourage any cessation of the Services
that may occur as a result of any such labor dispute; however, Supplier may
participate in lawful negotiations.

(e) Records Available. Supplier shall keep full and detailed invoicing and
payment records, specifications, and yield data and sort results relating to the
Services. All such records shall be available to Spansion or to Spansion’s
authorized representative upon request of Spansion, within a reasonable period
of time after such a request, at a reasonable location, and during normal
business hours for a period of five (5) years after the completion of the
Services.

(f) Use of Spansion Resources. If given authorization to utilize Spansion
resources (e.g., computers, telephones, etc.), Supplier agrees to use such
resources strictly for performing the Services hereunder. Any other or
unauthorized use shall be deemed breach of the Agreement.

(g) Gratuities. Supplier warrants that it has not directly or indirectly offered
or given, and will not directly or indirectly offer or give, to any employee,
agent, or representative of Spansion any cash or non-cash gratuity or payment
with a view toward securing any business from Spansion or influencing such
person with respect to the conditions of or performance under any contracts with
or order from Spansion, including without limitation this Agreement. Any breach
of this warranty shall be a material breach of each and every contract between
Spansion and Supplier.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

14



--------------------------------------------------------------------------------

(h) Solicitation of Employment. Each party agrees not to recruit, divert, or
solicit the employment of the other party’s employee during Supplier’s
performance of Services under this Agreement and for a period of ninety
(90) days following the termination or expiration of this Agreement.

(i) Notices. All notices relating to this Agreement shall be in writing and
shall be deemed given (i) in the case of mail, on the date five (5) days after
it is deposited in the mail, postage prepaid, either registered or certified,
with return receipt requested (or its equivalent); (ii) in the case of personal
delivery to an authorized representative or officer of the party, or in the case
of express courier service or overnight delivery service of national standing,
on the date of delivery or attempted delivery (if receipt is refused); or
(iii) in the case of facsimile, twenty (24) hours after it has been sent
provided that a duplicate copy of such notice is also promptly sent pursuant to
(i) or (ii) above. Notices shall be sent to the Address for Notices set forth
above, but each party may change its address by written notice in accordance
with this section.

(j) Independent Contractor. In the performance of this Agreement, Supplier is
acting as an independent contractor, and neither Supplier nor its employees are
the servants, agents, or employees of Spansion. Except as expressly provided in
this Agreement, Spansion shall have no direction, supervision, or control over
Supplier or its employees. Neither party has the right or ability to bind the
other to any agreement with a third party or to incur any obligation or
liability on behalf of the other party without the other party’s written
consent.

(k) Governing Law. This Agreement shall be governed by, subject to, and
construed in accordance with the internal laws of the State of California,
excluding the conflict of law rules thereof. The parties specifically exclude
from application to this Agreement the United Nations Convention on Contracts
for the International Sale of Goods.

(l) Prevailing Party. In any arbitration or judicial proceeding involving
Spansion and Supplier arising out of or relating to this Agreement or to
Services performed under this Agreement, the prevailing party shall be entitled
to recover all reasonable expenses associated with such proceeding, including
reasonable attorneys’ fees and expenses.

(m) Severability. Each term of this Agreement shall be interpreted in such a
manner as to be effective and valid under applicable law. However, in the event
that any of the terms of this Agreement becomes or is declared illegal by any
court or tribunal of competent jurisdiction, or becomes otherwise unenforceable,
such term shall be deemed deleted from this Agreement unless it can be modified
to reflect the parties’ intention, and all the remaining terms of this Agreement
shall remain in full force and effect.

(n) Survivability. The obligation of the parties contained in Section 13
(Confidentiality), 14 (Intellectual Property Rights), 17(d) (Supplier’s
Obligations upon Termination), 17(e) Spansion’s Obligations upon Termination),
18 (Limitation of Liability), and 19(i) (Notices) shall survive any termination
of this Agreement and any applicable Statement of Work, unless otherwise agreed
by the parties in such Statement of Work. Any rights and obligations incurred
prior to the termination shall survive any termination of this Agreement.

(o) Nonwaiver of Rights. The failure of either party to this Agreement to object
to or to take affirmative action with respect to any conduct of the other party
that is in violation of the terms of this Agreement shall not be construed as a
waiver thereof, or as waiver of any future breach or subsequent wrongful
conduct.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------

(p) Modification. This Agreement may not be modified or amended except in
writing signed by a duly authorized representative of each party; no other act,
document, usage, or custom shall be deemed to amend or modify this Agreement.

(q) Entire Agreement. This Agreement, all exhibits, attachments, appendices, and
documents incorporated or referenced herein, including exhibits, attachments,
appendices, and documents that are subsequently updated by Spansion, and the
terms and conditions in each Purchase Order and Statement of Work, constitute
the complete agreement between the parties and supersede all prior or
contemporaneous agreements or representations, written or oral, concerning the
subject matter of this Agreement.

 

Spansion LLC     ChipMOS TECHNOLOGIES INC.

/s/ Randy Furr

   

/s/ S.J. Cheng

Authorized Signature     Authorized Signature

Randy Furr

   

S.J. Cheng

Print Name     Print Name

Chief Financial Officer

   

Chairman and CEO

Title     Title

 

   

Feb 05 ‘10

Date     Date

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

16



--------------------------------------------------------------------------------

Appendix 1

To

Sort Services Agreement

Security Policies

 

1. General

A. Supplier shall make available for inspection by SPANSION-designated
Distribution and Security Managers written security procedures and evidence of
implementation of such procedures based on these Security Policies, within one
(1) month after execution of the Agreement.

B. Supplier agrees to assign a senior security representative to monitor,
standardize and implement its security procedures at each Supplier facility
utilized to perform the Services.

C. Supplier shall insure that all Supplier employees and subcontractors who have
access to SPANSION Product have satisfactorily passed a background investigation
prior to employment. Documentation of the investigation procedure shall be
promptly provided to SPANSION upon request.

 

2. Handling Guidelines

A. The Supplier is required to provide a secure storage area for SPANSION
Product. The secure area shall be designed to deter and prevent unauthorized
access. Entry to the secured area is to be limited to personnel directly
involved in service provision, shipping and receiving of SPANSION Product. For
the purpose of this Agreement, examples of secure storage may include sealed or
locked containers, locked cages, locked hard wall areas, and cargo stored in
racks at sufficient height to prevent access by unauthorized persons. Any loose
cargo stored over six (6) hours must be stored in a locked cage or locked hard
wall area.

B. Loading of SPANSION Product shipments must be done in the presence of the
authorized driver; no pre-loading of Product shipments on vehicles for later
collection is permitted.

C. Any incoming freight owned by SPANSION showing evidence of being opened, or
otherwise tampered with must be reported to SPANSION immediately and a written
report produced within twenty-four (24) hours following the discovery.

 

3. Supplier Premise Security

A. The Supplier shall provide and maintain, at all times, adequate security
systems to allow continuous security monitoring and protection of SPANSION
Product against fire and intrusion. This shall include a building fire detection
system, an intruder detection system, and a closed circuit television system
with video recording capability. Any exceptions to this requirement must be
approved by SPANSION.

B. The Supplier shall ensure that access to its buildings is controlled to
prevent unauthorized casual and intentional intrusion. Details of measures shall
be included in Supplier’s security procedures.

 

4. Audits

A. Supplier shall meet with SPANSION Corporate Security or its appointed
representatives at least once a year to discuss Supplier’s compliance with these
Security Policies. Absent mutual agreement to the contrary, routine business
meetings shall not satisfy this requirement.

B. Subject to reasonable prior written notice and compliance with Supplier’s
normal security and confidentiality requirements, SPANSION reserves the right to
audit any of Supplier’s premises used to perform the Services and shall report
audit results and proposed corrections within fifteen (15) days of the completed
audit. Copies of audit procedures shall be included in the Supplier’s security
procedures.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

17



--------------------------------------------------------------------------------

5. General Security Responsibilities

A. Supplier senior security representative shall perform loss/theft
investigations with respect to SPANSION Products. Results of such investigations
shall be reported to SPANSION within twenty-four (24) hours of completion of the
investigation into any such incident. Law enforcement must be notified
immediately once Supplier is aware of any discrepancies or losses if the
investigation determines that loss/theft is due to criminal activity and the
value of the loss or stolen SPANSION Products is more than $500. The Supplier
shall assist and shall cooperate with SPANSION in locating any lost Product.

B. Supplier shall perform a self-audit twice each year of all facilities in
which SPANSION Product is moved or stored by Supplier and report results to
SPANSION in writing.

C. Supplier shall establish standard security operating procedures, (“Standard
Operating Procedures”) for SPANSION shipments if Supplier is responsible for
transportation of SPANSION Products within thirty (30) days of execution of the
Agreement and update it twice a year thereafter. Supplier shall provide a copy
of its Standard Operating Procedures to SPANSION after each update. Supplier
shall perform additional updates as needed.

D. Subject to reasonable prior written notice and compliance with Supplier’s
normal security and confidentiality requirements, SPANSION Corporate Security
shall have reasonable access to Supplier security audits and loss/theft
investigations related to SPANSION Products. SPANSION Corporate Security shall,
in its discretion, participate with Supplier security on security investigations
and resolution of issues on loss/theft investigations related to SPANSION
Products.

E. Subject to any confidentiality obligations that Supplier may have to other
parties, Supplier shall, from time to time and at the reasonable request of
SPANSION, provide SPANSION a full report on all losses and theft at specified
facilities for stipulated periods of time (e.g. 6, 12, 24 months). Supplier’s
report shall include losses for both SPANSION and non-SPANSION product.

F. Any exceptions to these Security Policies shall require SPANSION’s prior
written agreement.

G. Quarterly security reviews shall be conducted at each facility utilized to
perform the Services. Results are to be reported at quarterly meetings and any
irregularities and corrective action plans explained.

H. Copies of all security reports shall be provided to SPANSION Austin
Investigations Manager and to the appropriate SPANSION distribution manager.

ANY AMENDMENTS OR WAIVERS TO THESE SECURITY POLICIES MUST BE APPROVED IN WRITING
BY SPANSION CORPORATE SECURITY.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

18



--------------------------------------------------------------------------------

STATEMENT OF WORK

 

Parties:

  

Spansion

  

Supplier

Full Legal Name:    Spansion LLC    ChipMOS TECHNOLOGIES INC. Business Entity
Type:    Limited Liability Company    Corporation Organized In:    State of
Delaware    Republic of China Principal Business Address:    915 DeGuigne Drive
   No. 1 R&D Rd. 1, Hsinchu Science Park    Sunnyvale, CA 94088    Hsinchu,
Taiwan, R.O.C Address for Notices:    915 DeGuigne Drive    No. 1 R&D Rd. 1,
Hsinchu Science Park    Sunnyvale, CA 94088    Hsinchu, Taiwan, R.O.C.    Attn:
GSM, MS 12    Attn: S. J. Cheng    Facsimile: (408) 982-1946    Facsimile:
886-3-5668980    With copy of legal notices only to same address:       Attn:
Law Department, MS 251       Facsimile: (408) 616-3762    Project Name:    V5400
Wafer Sort Services Project Start Date:    the earlier of (i) the date of the
entry of an order by the U.S. Bankruptcy Court for the District of Delaware
approving Spansion’s execution of this SOW, as defined below, and such order
shall not have been stayed pending appeal, or (ii) the date a plan of
reorganization has been confirmed by the U.S. Bankruptcy Court for the District
of Delaware and become effective Project Completion Date:    the second
anniversary after the Project Start Date Applicable Agreement Title
(“Agreement”):    Sort and Test Services Agreement

Spansion and Supplier agree as follows:

 

1. Relationship to Agreement

This Statement of Work (“SOW”) is subject to the terms and conditions of the
Agreement identified above, which is incorporated herein by reference. The
Agreement is intended to describe the general rights, obligations, and
liabilities of the parties and establishes general standards applicable to the
Services. All terms and conditions in the Agreement shall apply to this SOW
absent the express agreement of the parties to the contrary in this SOW. Terms
used in this SOW shall have the same meaning as in the Agreement. In the event
of any conflict between the terms and conditions of the Agreement and the terms
and conditions of this SOW, the terms and conditions of this SOW shall govern.

 

2. Effective Date and Term

The term of this SOW shall begin on the Project Start Date and shall end on the
Project Completion Date referenced above, unless sooner terminated in accordance
with the provisions of the Agreement or extended by the agreement of both
parties. If no Project Completion Date is specified, then this SOW shall remain
in effect until the performance of Services pursuant to this SOW is completed to
the satisfaction of Spansion, unless sooner terminated by Spansion or Supplier
in accordance with the provisions of the Agreement.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 1 -



--------------------------------------------------------------------------------

3. Scope of Services

Services to be performed by Supplier will include all work, tasks and
deliverables described in Section 4 (Supplier’s Obligations) below. Any
additional services will be agreed to in writing by the parties in the form of
an amendment to this SOW. Supplier shall provide all tools, equipment,
materials, and staff support that may be necessary to perform the Services and
to create the deliverables.

 

4. Supplier’s Obligations

Supplier will accomplish the following tasks and provide the following
deliverables. Spansion’s acceptance will be based on the following criteria:

(a) Supplier shall perform sort Services utilizing V5400 test cells.

(b) Subject to Section 11 of the Agreement, all Services shall be performed in
accordance with Spansion’s wafer sort testing program specification attached
hereto as Exhibit A, and which may be updated by Spansion periodically. Failure
to successfully provide Services in accordance with the wafer sort testing
program specification shall constitute a material breach of the Agreement and
this SOW.

(c) Supplier shall maintain a data network connection accessible via the
Internet that are accessible by Spansion twenty-four (24) hours per day, seven
days per week.

(d) Supplier shall at all times maintain sixty (60) sets of V5400 test cells
capacity (“Reserved Capacity”) to support Spansion’s Forecasts (as defined
below) of wafer sort testing requirements. Supplier’s failure to maintain such
Reserved Capacity will be a material breach of this SOW and the Agreement.
Spansion’s requirement of wafer sort testing requirements in excess of sixty
(60) sets of V5400 test cells (“Additional Capacity”) shall be subject to the
agreement of Supplier and Supplier reserves the rights to accept or reject any
Additional Capacity requirements in its sole discretion. Forecasts, as defined
below, other than Binding Forecast, as defined below, provided by Spansion are
intended to be good faith estimates only. Such Forecasts, other than Binding
Forecasts, are intended to be used by Supplier solely as a business planning
tool, and do not constitute an Order by Spansion or a commitment by Spansion to
purchase any quantity of Services from Supplier. Decisions regarding whether to
purchase Services from Supplier, other than such Services specified in a Binding
Forecast, shall be at Spansion’s sole discretion. Any reliance by Supplier on
such Forecasts other than Binding Forecast shall be at Supplier’s sole risk.

(e) If a reduction in costs is a direct result of any idea submitted by
Spansion, adjustment will be made to the price to reflect fifty percent (50%) of
such cost reductions. This cost savings sharing model does not apply to market
driven component price reductions that occur as a result of normal industry
activity, and all such component price reductions shall be fully passed through
to Spansion immediately.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 2 -



--------------------------------------------------------------------------------

(f) Supplier shall perform Services pursuant to the delivery dates agreed upon
between Supplier and Spansion in a weekly operational scheduling meeting between
the parties. Time is of the essence under this Agreement. Subject to Spansion’s
payment in accordance with Section 3 (b) of the Agreement, Supplier will
commence Services hereunder at the time specified in the applicable Order and
will finish such Services by the date specified therein. By accepting the Order,
Supplier agrees that the time limit specified in the Order for the tasks
described therein are reasonable. Supplier shall use its best efforts to
minimize any delay that may prevent its timely compliance with one or more
requirements of this SOW. Whenever the timely achievement of Supplier’s
responsibilities pursuant to this SOW has been or will be adversely affected by
any delay, Supplier shall promptly notify Spansion stating the anticipated
length of the delay, the cause of the delay, the measures proposed or taken to
prevent or minimize the delay, and the timetable for implementation of such
measures. At Spansion’s option, Supplier’s failure to provide such notice shall
constitute a material breach of this Agreement. If Supplier’s failure to timely
deliver sorted Products or perform Services causes Spansion to be unable to
timely deliver goods to Spansion customers, Supplier will indemnify Spansion for
any such damages, costs, penalties, or other amounts that Spansion pays to its
customers as a result of such delay, subject to Sections 15 and 18 of the
Agreement.

 

5. Spansion’s Obligations

In support of Supplier’s performance of the Services, Spansion will perform only
those tasks and/or provide those resources, items, and/or data specifically
identified below:

(a) Spansion shall provide specifications for applicable devices tested by
Supplier.

(b) Spansion shall provide probe cards and wafer sort testing specifications for
Products tested by Supplier.

(c) On or before the fourth week of each fiscal month, Spansion shall provide
Supplier with a rolling forecast of wafer sort testing requirements for a period
of subsequent three (3) months (“Forecast”). Both parties agree that
seventy-five percent (75%) of the hours required by Supplier to perform the
Services as specified in the Forecast for the subsequent one (1) month shall be
binding upon Spansion and Supplier, if so accepted by Supplier (“Binding
Forecast”) and Spansion shall place Orders in compliance with the Binding
Forecast accordingly. Spansion may at any time, in its sole discretion, specify
and/or change the Products for which Supplier will perform the Services,
provided, however, the hours required by Supplier to perform the Services will
be specified in the Binding Forecast. Spansion’s failure to place Orders in
compliance with the Binding Forecast shall be a material breach of this SOW.
Forecasts other than Binding Forecast provided by Spansion are intended to be
good faith estimates only. Such Forecasts are intended to be used by Supplier
solely as a business planning tool, and do not constitute an Order by Spansion
or a commitment by Spansion to purchase Services from Supplier. Decisions
regarding whether to purchase Services from Supplier shall be at Spansion’s sole
discretion. Any reliance by Supplier on such Forecasts other than Binding
Forecasts shall be at Supplier’s sole risk.

(d) Except as provided in Section 5(c), above, in no event shall Spansion
change, cancel or reschedule any Order issued pursuant to a Binding Forecast
without Supplier’s written consent. Spansion’s instruction contradictory to this
Section shall not bind Supplier. Except for the foregoing, in the event of a
cancellation or rescheduling of any Order, in whole or in part, Spansion shall
compensate Supplier in accordance with Section 2(f) of the Agreement.

Supplier may utilize such resources, items, and/or data solely for the
performance of Services pursuant to this SOW. No other rights of possession or
use are granted by Spansion. Supplier will promptly destroy or return to
Spansion all items and data provided by Spansion upon completion of the
applicable task or deliverable, or sooner if instructed by Spansion.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 3 -



--------------------------------------------------------------------------------

6. Compensation

(a) Pricing. Spansion and Supplier agree that the hourly rates for the Services
described in this SOW, including for both Reserved Capacity and Additional
Capacity, shall be [*] dollars (USD$[*]) per hour. Supplier’s failure to object
to an Order within three (3) business days of Supplier’s receipt of the Order or
Supplier’s commencement of performance of the Services without such objection
shall constitute Supplier’s agreement that the compensation described therein is
accurate and sufficient, provided such compensation is consistent with the
foregoing agreed pricing. Subject to Section 3(b) of the Agreement, Supplier
shall invoice Spansion only after the applicable Services have been performed
and/or after the applicable charges or costs are incurred. Payments shall be
mailed electronically or to Supplier at the address set forth in the Notices
section of this SOW, unless Supplier designates in writing a different mailing
address for receipt of payment.

(b) No Other Amounts. Any and all sales or use taxes for the Services provided
will be the responsibility of Spansion. Except as provided in the applicable
Order, Supplier will not be entitled to any other form of compensation or
reimbursement related to the performance of the Services or for the creation of
the deliverables. Unless otherwise specified in the applicable Order, all costs
or expenses associated with the tools, equipment, materials, or support staff
necessary to perform the Services or create the deliverables shall be borne by
Supplier. No increase in fees or rates may become effective without the prior
written consent of an authorized representative of Spansion and the issuance of
a revised Order.

 

7. Exclusivity

Except for (i) sort services to be provided to Spansion utilizing V5400 test
cells listed in Exhibit B, and (ii) Spansion’s and its Affiliates’ operation of
any Spansion-owned, controlled, leased, or possessed test cells at a Spansion
location, Spansion shall utilize Supplier as Spansion’s sole source
subcontractor of Spansion’s and its Affiliates’ V5400 wafer sort requirements
during the term of this SOW. Notwithstanding anything contained in this SOW to
the contrary, both parties agree to negotiate, in good faith, the Reserved
Capacity commitment and the price for Reserved Capacity and Additional Capacity
within three (3) months after the Project Start Date of this SOW.

 

•     Spansion LLC

   

•     ChipMOS TECHNOLOGIES Inc.

/s/ Randy Furr

   

/s/ S.J. Cheng

Authorized Signature

   

Authorized Signature

Randy Furr

   

S. J. Cheng

Print Name

   

Print Name

Chief Financial Officer

   

Chairman and CEO

Title

   

Title

 

   

 

Date

   

Date

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 4 -



--------------------------------------------------------------------------------

CONFIDENTIAL

Exhibit A

Wafer Sort Program Specification

As outlined in Spansion Specification number F03-070.31 Rev R dated 8/24/09

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL

Exhibit B

Current V5400 Test Cells in Japan

 

Item

   Serial #

   1

   CN44310101

   2

   CN44310165

   3

   CN44310166

   4

   CN44310194

   5

   CN44310195

   6

   CN44310196

   7

   CN44310244

   8

   CN44310248

   9

   CN44310252

 10

   CN44310277

 11

   CN44310278

 12

   CN44310279

 13

   CN44310280

 14

   CN44310281

 15

   CN44310282

 16

   CN44310283

 17

   CN44310285

 18

   CN44310286

 19

   CN44310287

 20

   CN44310288

 21

   CN44310289

 22

   CN44310307

 23

   CN44310308

 24

   CN44310309

 25

   US44310101

 26

   US44310102

 27

   US44310103

 28

   US44310105

 29

   US44310106

 30

   US44310107

Item

   Serial #

 32

   US44310109

 33

   US44310110

 34

   US44310111

 35

   US44310112

 36

   US44310113

 37

   US44310114

 38

   US44310116

 39

   US44310117

 40

   US44310120

 41

   US44310122

 42

   US44310126

 43

   US44310127

 44

   US44310129

 45

   US44310149

 46

   US44310150

 47

   US44310151

 48

   US44310152

 49

   US44310153

 50

   US44310154

 51

   US44310155

 52

   US44310156

 53

   US44310224

 54

   US44310274

 55

   US44310275

 56

   US44310157

 57

   US44310160

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.